                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA



JAMES L. TALBOT                                                      CIVIL ACTION


VERSUS                                                               17-299-SDD-EWD


ELECTRIC INSURANCE COMPANY,
GENERAL ELECTRIC COMPANY,
AND JACOB STAPLES


                                         RULING

        This matter is before the Court on the Motion to Exclude or Limit the Testimony of

Plaintiffs’ Expert, Anthony Ioppolo1 filed by Defendants, Electric Insurance Company,

General Electric Company, and Jacob Staples (“Defendants”). Plaintiff, James L. Talbot

(“Plaintiff”), has filed an Opposition.2 For the following reasons, the Court finds that

Defendants’ motion should be granted.

I.      BACKGROUND

        This suit arises out of an automobile accident that occurred when Defendant

Staples contacted the rear bumper of Plaintiff’s Corvette while the parties were stopped

at a red light in West Baton Rouge Parish on January 12, 2016.3 Plaintiff asserts, among

other claims, that as a result of the accident, he “suffered severe injuries, including a

concussion, commonly referred to as a traumatic brain injury.”4 In the parties’ Pretrial



1
  Rec. Doc. No. 78.
2
  Rec. Doc. No. 96.
3
  Rec. Doc. No. 1-3.
4
  Rec. Doc. No. 96, p. 1.
Document Number: 49104 
                                                                               Page 1 of 10 
                                                                                            
 
Order, Plaintiff listed Dr. Anthony Ioppolo as a will-call witness, indicating that he will

“testify to plaintiff’s injuries.”5 Defendants filed the instant Motion, urging the Court to

“exclude and/or limit the testimony”6 of Dr. Ioppolo for two reasons: first, because of

Plaintiff’s “failure to comply with federal expert reporting and disclosure requirements,”7

and second, because various aspects of his testimony are not reliable or supported by

expert qualifications as required by Federal Rule of Evidence 702, which governs expert

testimony.8

        Plaintiff contends that Defendants’ Motion is untimely because “the deadline to file

motions in limine was October 15, 2018,”9 and the instant Motion was filed on November

16, 2018. If the instant Motion is a motion in limine, it would indeed be untimely under the

Court’s Scheduling Order. However, the Court notes that the Amended Scheduling Order

set forth a deadline of November 16, 2018 for Daubert motions and, though not explicitly

styled as a Daubert motion, the instant Motion seeks to exclude expert testimony on the

basis of Federal Rule of Evidence 702. That is the essence of a Daubert motion. To the

extent that the instant Motion also includes arguments regarding the adequacy of

disclosures under the Federal Rules of Civil Procedure, the Court finds that such

arguments go directly to what the Daubert Court called its “gatekeeping role.”10 Thus, the

Court rejects Plaintiff’s untimeliness argument, finding that this Motion is fundamentally a

Daubert motion and was timely filed by the November 16, 2018 deadline.



5
  Rec. Doc. No. 54, p. 8.
6
  Rec. Doc. No. 78, p. 1.
7
  Rec. Doc. No. 78, p. 1.
8
  Id.
9
  Rec. Doc. No. 96, p. 2, citing Rec. Doc. No. 23, p. 2.
10
   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597, 113 S. Ct. 2786, 2798, 125 L. Ed. 2d 469 (1993).
Document Number: 49104 
                                                                                              Page 2 of 10 
                                                                                                           
 
        A threshold issue in deciding the instant Motion is the need to determine whether

Plaintiff intends to offer Dr. Ioppolo as an expert witness who would be subject to the

requirements of Rule 26(a)(2)(B). Although Defendants’ Motion refers to Dr. Ioppolo as

“Plaintiff’s Expert,” the record contains conflicting information regarding whether Dr.

Ioppolo is being offered as an expert witness. In the Pretrial Order, Plaintiff does not

specify whether he intends to call Dr. Ioppolo to offer expert testimony.11 In his Opposition

to the instant Motion, Plaintiff discusses the legal standard for the admissibility of expert

testimony at length; yet, he refers to Dr. Ioppolo as “one of [Plaintiff’s] treating

physicians”12 and does not deny Defendants’ claim that Dr. Ioppolo failed “to file an expert

report.”13 However, in the Status Report filed by the parties on September 6, 2017,

Plaintiff stated that he “does not anticipate any expert testimony other than from plaintiff’s

treating physicians, all of whom will be tendered as experts in their respective fields.”14

On that basis, the Court concludes that, despite the alleged deficiencies in the expert

disclosures, Plaintiff is offering Dr. Ioppolo as an expert witness under Rule 26(a)(2)(B).

However, because Plaintiff has argued that Dr. Ioppolo will be offered “as one of his

treating physicians,” the Court will also address Plaintiff’s compliance with Rule

26(a)(2)(C), governing treating physician testimony.

II.     Federal Rule of Civil Procedure 26(a)(2)(B)

        Federal Rule of Civil Procedure 26(a)(2) requires that a witness who is “retained

or specially employed to provide expert testimony in the case” must produce “a written



11
   Rec. Doc. No. 54, p. 8.
12
   Rec. Doc. No. 96, p. 2.
13
   Rec. Doc. No. 96, p. 2.
14
   Rec. Doc. No. 20-2, p. 4.
Document Number: 49104 
                                                                                  Page 3 of 10 
                                                                                               
 
report.” The report must contain “(i) a complete statement of all opinions the witness will

express and the basis and reasons for them; (ii) the facts or data considered by the

witness in forming them; (iii) any exhibits that will be used to summarize or support them;

(iv) the witness's qualifications, including a list of all publications authored in the previous

10 years; (v) a list of all other cases in which, during the previous 4 years, the witness

testified as an expert at trial or by deposition; and (vi) a statement of the compensation to

be paid for the study and testimony in the case.”

        Defendants contend, and Plaintiff does not dispute, that Dr. Ioppolo did not provide

an expert report in this case.15 Plaintiff merely notes that he provided “all of his medical

records.”16 Per the Amended Scheduling Order in this case, the deadline for Plaintiff to

provide an expert report was March 17, 2018.17 Precedent provides that “[f]ailure to

comply with the deadline for disclosure requirements results in ‘mandatory and automatic’

exclusion under Federal Rules of Civil Procedure Rule 37(c)(1), and the party is not

allowed to use ‘that information or witness to supply evidence on a motion, at a hearing,

or at trial, unless the failure was substantially justified or is harmless.’”18 If Plaintiff

intended to offer Dr. Ioppolo as an expert witness, the failure to produce an expert report

was certainly not harmless, given the possible prejudice to Defendants in being forced to

defend against Dr. Ioppolo’s testimony without the benefit of his report. Further, if Plaintiff

has justification for his failure to provide a report, it has not been offered to the Court.



15
   Rec. Doc. No. 78-1, p. 9; Rec. Doc. No. 96, p. 2.
16
   Rec. Doc. No. 96, p. 2.
17
   Rec. Doc. No. 32, p. 2.
18
   Rea v. Wisconsin Coach Lines, Inc., No. CIV.A. 12-1252, 2014 WL 4981803, at *3 (E.D. La. Oct. 3, 2014)
(citing Red Dot Bldgs. v. Jacob Technology, Inc., 2012 WL 2061904, at *3 (E.D.La.2012); see also Lampe
Berger USA, Inc. v. Scentier, Inc., 2008 WL 3386716, at *2 (M.D.La.2008)).
Document Number: 49104 
                                                                                            Page 4 of 10 
                                                                                                         
 
Thus, to the extent that Plaintiff intended to offer Dr. Ioppolo as an expert witness, the

Court finds that his expert testimony must be excluded entirely for failure to provide a

report as required by Rule 26(a)(2)(B).

III.    Federal Rule of Civil Procedure 26(a)(2)(C)

        As discussed above, Plaintiff has provided conflicting information with respect to

whether Dr. Ioppolo is being tendered as an expert witness or as a treating physician who

may be permitted to offer limited opinion testimony under Rule 26(a)(2)(C). Furthermore,

Defendants contend that Dr. Ioppolo did not actually treat Plaintiff and therefore cannot

provide opinion testimony under the treating physician exception. Assuming arguendo

that Dr. Ioppolo could qualify as a treating physician, his testimony would be governed by

Rule 26(a)(2)(C), which applies to expert witnesses not specifically retained for the

purpose of litigation. These non-retained experts are not required to produce a full expert

report; instead, the expert need only submit to the other parties a disclosure setting forth

“the subject matter on which the witness is expected to present evidence under Federal

Rule[s] of Evidence 702, 703, or 705”19 and “a summary of the facts and opinions to which

the witness is expected to testify.”20

        Subsection (a)(2)(C) was added to Rule 26 in 2010 to provide a “considerably less

extensive”21 method of disclosure than the full expert report required by (a)(2)(B). The

Advisory Committee Notes accompanying the 2010 Amendments to the Federal Rules of

Civil Procedure indicate that treating physicians were within the category of experts

contemplated by the new rule, stating that “[a] witness who is not required to provide a


19
   Fed.R.Civ.P. 26(a)(2)(C); LaShip, LLC v. Hayward Baker, Inc., 296 F.R.D. 475 (E.D.La. Nov. 13, 2013).
20
   Id.
21
   Advisory Committee Notes, 2010 Amendment, Fed. R. Civ. P. 26.
Document Number: 49104 
                                                                                            Page 5 of 10 
                                                                                                         
 
report . . . may both testify as a fact witness and also provide expert testimony . . .

Frequent examples include physicians or other health care professionals . . .”22 Even

before subsection (a)(2)(C) was added, the Advisory Committee stated in its notes to the

1993 Amendments that “[a] treating physician, for example, can be deposed or called to

testify at trial without any requirement for a written report.”23

       The United States District Court for the Eastern District of Louisiana further

expounded on Rule 26(a)(2)(C) in LaShip, LLC v. Hayward Baker, Inc.,24 where it held

that non-retained experts such as treating physicians may testify beyond their personal

knowledge, as long as they base their expert opinions on ‘”facts or data obtained or

observed in the course of the sequence of events giving rise to the litigation.”25

       Therefore, if Plaintiff complied with the disclosure requirements of Rule

26(a)(2)(C), Dr. Ioppolo would be permitted to offer a limited form of expert testimony

under the treating physician exception. The Court finds that the disclosure requirements

were not met, because having merely “provided all [Plaintiff’s] medical records”26 from his

visits to Dr. Ioppolo is insufficient under controlling precedent.

       This Court held in Williams v. State27 that “[m]edical records undoubtedly touch on

the subject matter of a treating physician's testimony.”28 At issue, then, is whether a

disclosure solely of medical records amounts to “a summary of the facts and opinions to

which the witness is expected to testify” as required by the Rule. As this Court noted in


22
   Advisory Committee Notes, 2010 Amendment, Fed. R. Civ. P. 26.
23
   Id., 1993 Amendment.
24
   296 F.R.D. 475 (E.D. La. 2013).
25
   Id. at 480.
26
   Rec. Doc. No. 96, p. 2.
27
   No. CV 14-00154-BAJ-RLB, 2015 WL 5438596 (M.D. La. Sept. 14, 2015).
28
   Id. at *3.
Document Number: 49104 
                                                                                 Page 6 of 10 
                                                                                              
 
Williams, there is scant precedent in the Fifth Circuit on this issue, but several district

courts have rejected the notion that a disclosure solely of medical records is sufficient as

a summary of the facts and opinions to which the witness is expected to testify. In Smith

v. Barrow Neurological Institute of St. Joseph's Hosp. & Med. Ctr.,29 the United States

District Court for the District of Arizona held that referring to medical records associated

with a treating physician fails to meet the requirements of Rule 26(a)(2)(C). Likewise, in

Brown v. Providence Med. Ctr.,30 the District of Nebraska held that the disclosure of

medical records is insufficient to satisfy the requirements of Rule 26, as “[t]he court will

not place the burden on Defendants to sift through medical records in an attempt to figure

out what each expert may testify to.”31

       The Northern District of Iowa in Schultz v. Ability Ins. Co.32 addressed a case

wherein the plaintiff timely designated a treating physician as an expert witness and

provided medical records to the opposing party. The court held that the release of medical

records was not sufficient under Rule 26(a)(2)(C) because the records did not adequately

include the subject matter, facts, and opinions of the physician – only the facts that might

underlie such an opinion.33 Similarly, in Ballinger v. Casey’s General Store,34 the plaintiffs

asserted that a release of medical records satisfied the requirements of the lesser

disclosure requirement of Rule 26(a)(2)(C). The court disagreed, finding that, “while the

medical records touch on the subject matter of a treating physician's testimony, the



29
   No. CV 10–01632–PHX–FJM, 2012 WL 4359057 (D.Ariz. Sept. 21, 2012).
30
   No. 8:10CV230, 2011 WL 4498824 (D.Neb. Sept. 27, 2011).
31
   Id. at *1.
32
   No. C11–1020, 2012 WL 5285777, at *2 (N.D.Iowa Oct. 25, 2012).
33
   Id at *5 (emphasis added).
34
   No. 1:10-CV-1439-JMS-TAB, 2012 WL 1099823, at *1 (S.D. Ind. Mar. 29, 2012).
Document Number: 49104 
                                                                                  Page 7 of 10 
                                                                                               
 
records do not necessarily provide an accurate or complete summary of expected

testimony...”35

        Where courts have found that disclosure did comply with Rule 26(a)(2)(C), the

disclosure was more substantial than the mere handing over of medical records as

Plaintiff has done here. For example, in Anders v. Hercules Offshore Servs., LLC,36

defendants complained that the plaintiff’s “disclosure did not contain all of [the treating

physician’s] opinions on its face, but rather incorporated by reference facts and opinions

that [the treating physician] offered to [another expert].”37 The court held that the

disclosure was acceptable under the 26(a)(2)(C), since “courts ‘must take care against

requiring undue detail’ in Rule 26(a)(2)(C) disclosures.”38 An adequate summary under

the Rule “should simply contain an ‘abstract, abridgement, or compendium’ of the opinion

and facts supporting the opinion.”39

        Here, the question is not the level of specificity required in the summary, because

Plaintiff has failed to produce any summary of the facts and opinions to which Dr. Ioppolo

is expected to testify. Plaintiff’s failure to provide adequate disclosure will have

consequences at trial. As discussed above, per Federal Rule of Civil Procedure 37(c)(1),

“[i]f a party fails to provide information . . . as required by Rule 26(a) . . . the party is not

allowed to use that information . . . at a trial, unless the failure was substantially justified

or is harmless.”40 Whether a failure to disclose is “harmless” is assessed with reference


35
   Id. at *4.
36
   311 F.R.D. 161 (E.D. La. 2015).
37
   Id. at 164.
38
   Id. (citing Rea v. Wisconsin Coach Lines, Inc., No. CIV.A. 12-1252, 2014 WL 4981803 (E.D. La. Oct. 3,
2014).
39
   Id. at 164.
40
   Fed.R.Civ.P. 37.
Document Number: 49104 
                                                                                           Page 8 of 10 
                                                                                                        
 
to the four-factor standard articulated by the United States Court of Appeals for the Fifth

Circuit. Under that standard, courts must examine: (1) the explanation for the failure to

comply; (2) the importance of the testimony; (3) potential prejudice in allowing the

testimony; and (4) the availability of a continuance to cure such prejudice.41

       As for the first factor, the record reveals no explanation for Plaintiff’s failure to offer

proper disclosure under Rule 26(a)(2)(C). On the second factor, it is likely that Dr.

Ioppolo’s testimony would be important at trial, since he diagnosed Plaintiff with a

traumatic brain injury and Plaintiff seeks to recover for that injury. The third factor, the

potential prejudice to Defendants in allowing the testimony, weighs against allowing it,

since in the absence of a summary disclosure, Defendants are not on notice as to the

facts and opinions that Dr. Ioppolo will testify to at trial. Regarding the possibility of a

continuance, the Court’s extremely congested docket weighs against a continuance, and

the fact that Plaintiff offers no explanation for his failure to provide proper disclosure

militates against the fairness of granting a continuance on this basis.

IV.    The Testimony Dr. Ioppolo is Permitted to Offer at Trial

       Overall, because the Court finds that Plaintiff failed to comply with the disclosure

requirements of either Federal Rule of Civil Procedure 26(a)(2)(B) or 26(a)(2)(C), it

concludes that Dr. Ioppolo may not offer expert testimony at trial, either as a retained

expert or under the treating physician exception. Thus, if Dr. Ioppolo is called to testify,

he will be limited to fact witness testimony. Consequently, the Court will not address

Defendants’ objections to Dr. Ioppolo’s expert status.



41
 Hamburger v. State Farm Mut. Auto. Ins. Co., 361 F.3d 875, 883 (5th Cir. 2004) (citing Geiserman v.
MacDonald, 893 F.2d 787, 791 (5th Cir. 1990)).
Document Number: 49104 
                                                                                        Page 9 of 10 
                                                                                                     
 
V.        CONCLUSION

          For the reasons set forth above, the Motion to Exclude or Limit the Testimony of

Plaintiff’s Expert, Anthony Ioppolo42 filed by Defendants is GRANTED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on November 29, 2018.




                                            S
                                                
                                        JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




42
     Rec. Doc. No. 78.
Document Number: 49104 
                                                                              Page 10 of 10 
                                                                                            
 
